        Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 1 of 26


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                             2/8/2021
 United States of America,

               –v–
                                                                              18-cr-212 (AJN)
 Tyrone Woolaston,
                                                                                  ORDER
                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached pro se application for bail pending appeal from the

Defendant by mail. So long as the Defendant is represented, all applications on his behalf must

be made through counsel. Defense counsel shall confer with the Defendant and inform the Court

by February 16, 2021, whether an application is being made on the Defendant’s behalf.


       SO ORDERED.


Dated: February 8, 2021                          __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 2 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 3 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 4 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 5 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 6 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 7 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 8 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 9 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 10 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 11 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 12 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 13 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 14 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 15 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 16 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 17 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 18 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 19 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 20 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 21 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 22 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 23 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 24 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 25 of 26
Case 1:18-cr-00212-AJN Document 182 Filed 02/08/21 Page 26 of 26
